Exhibit 10.1


AMENDMENT
TO
EMPLOYMENT AGREEMENT




THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made January 7, 2013
by and between Valassis Communications, Inc. (the “Corporation”), and Robert A.
Mason (the “Executive”).


WHEREAS, the Corporation and the Executive entered into that certain Employment
Agreement effective as of January 1, 2002 as amended on January 6, 2003, January
28, 2004, January 1, 2005, February 12, 2007, December 30, 2008, December 31,
2009, June 15, 2010, February 17, 2011 and August 22, 2011 (the “Employment
Agreement”); and


WHEREAS, the Corporation and the Executive desire to further amend the
Employment Agreement as provided herein.


NOW THEREFORE, for good and valuable consideration, the sufficiency of which is
acknowledged, the parties hereto agree as follows.


1.         The first sentence of Section 3(a) of the Employment Agreement shall
be amended to read as follows:


“The Executive’s Annual Base Salary (“Annual Base Salary”), payable on a
biweekly basis, shall be at the annual rate of not less than $700,000, effective
January 7, 2013.” 


2.         Section 3(b) of the Employment Agreement shall be amended and
restated as follows:


“Commencing on January 1, 2013, with respect to each six month period ending on
June 30 and December 31 thereafter during the Employment Period, the Executive
shall be paid by the Corporation a semi-annual cash bonus in accordance with the
performance targets (the “Targets”) set by the Board and/or the
Compensation/Stock Option Committee (the “Committee”) under the terms of the
Valassis Communications, Inc. 2008 Senior Executives Semi-Annual Bonus Plan (the
“Senior Executive Bonus Plan”).  Such targets may be semi-annual, annual or a
combination of both. The target annual cash bonus will be 100% of the Annual
Base Salary (the “Target Award”).  The actual amount of the award shall range
from zero to 150% of the Target Award based upon achievement of specified
performance objectives as set by the Board and/or the Committee.  Each such
bonus shall be paid promptly after the end of the applicable performance
period.”

 
 

--------------------------------------------------------------------------------

 

3.       Section 5(a)(iii) shall be amended and restated as follows:


“(iii) in the event of Termination other than by reason of the Executive’s death
or Disability, the Corporation shall pay to the Executive in a lump sum in cash
within 30 days after the Date of Termination an amount equal to the Executive’s
then current maximum annual bonus opportunity; and”


4.       All other terms of the Employment Agreement shall remain in full force
and effect.


5.      This instrument, together with the Employment Agreement, contains the
entire agreement of the parties with respect to the subject matter hereof.





 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Executive and the Corporation have caused this Agreement
to be executed as of the day and year first above written.





 
VALASSIS COMMUNICATIONS, INC.
     
By:       /s/ Todd
Wiseley                                                           
 
Name: Todd Wiseley
 
Title:  Secretary
         
/s/ Robert A.
Mason                                                                 
 
Robert A. Mason